EXHIBIT 10.25







Summary of Executive Officer Compensation
 
The following is a summary of the compensation of the executive officers of
Adept Technology, Inc. (the “Company”) in effect as of the date of filing the
Company’s Annual Report on Form 10-K.
 
Current Executive Officers
Annual Base Salary
 
Fiscal 2013 Incentive Compensation
 
Other Annual  
Compensation (4)


John Dulchinos
President and Chief Executive Officer




$




284,850
 
(1)
 
Health care coverage; long-term disability and group term life insurance excess
premiums
 
 
 
 
 
 
 
Lisa M. Cummins
Senior Vice President of Finance and
Chief Financial Officer




$




220,000
 
(1)
 
Health care coverage; long-term disability and group term life insurance excess
premiums
 
 
 
 
 
 
 
John Boutsikaris
Senior Vice President, Sales and Marketing
$
198,000
 
(12)
 
 
 
 
 
 
 
 
 
Joachim Melis
Vice President, Business Development and
Managing Director of Europe
EUR
153,000
 
(13)
 
Car allowance

 
 
 
(1)
Awards and Cash made pursuant to participation in, and subject to terms of, the
Fiscal 2013 Performance Plan and 2013 Cash Incentive Plan, respectively.


(2)


Annual cash commission based upon the cumulative revenue during the fiscal year
which could result in potential cash payment of up to $65,000.


(3)


Quarterly cash commission based upon the cumulative revenue during the fiscal
quarter, which could result in potential quarterly cash payments of up to
$8,000.


(4)
Other benefits to be provided by the Company to the identified executive
officer. Equity awards have been granted to the executive officers pursuant to
option agreements and restricted stock agreements, the forms of which have been
approved by the Compensation Committee and filed with the Securities and
Exchange Commission.







